                         Case 1:19-cv-06145-VEC Document 39-4 Filed 12/11/19 Page 1 of 4

Melissa Rowe

From:                                                   R. Terry Parker
Sent:                                                   Thursday, November 28,2019 6:52 AM
To:                                                     Melissa Rowe; Faith A. McEvoy
Subject:                                                FW:Activity in Case 1:19-cv-06145-VEC Creative Photographers, lnc. v. MP 36 West 1Oth
                                                        Street LLC et al Notice to Attorney Regarding Deficient Pleading



Opposing counsel has consented to our filing the amended complaint in the CPI v. Baeble Matter. Let's get that on file
Monday morning.


From: Lindsay R, Edelstein [mailto:LEdelstein@cdas,com]
Sent: Wednesday, November 27, 2019 3:02 PM
To: R. Terry Parker; Scott Sholder
Cc: Faith A, McEvoy
Subject: RE: Activity in Case 1:19-cv-06145-VEC Creative Photographers, Inc. v.                       MP 36 West 10th Street LLC et al Notice
to Attorney Regarding Deficient Pleading

Yes, we consent.




gW               Lindsay Edelstein
                 Associate
                 Cowan, DeBaets, Abrahams                   & Sheppard LLP
l:   El rJ       4l  Madison Avenue, 38th fl., New York, NY 10010
                 tel: 212-974-7474 / fqx: 212-974-8474
                 LEdelstein@cdas.com / www.cdas.com




Sheppard LLP immediately by s-mail. *+8 [v4   I4I   ]

From:     Terry Parker <rtp@rathlaw.com>
         R.
Sent: Wednesday, November 27,2OL91-:36 PM
To: Lindsay R. Edelstein <LEdelstein@cdas.com>; Scott Sholder <ssholder@cdas.com>
Cc: Faith A. McEvoy <fam@rathlaw.com>
Subject: Re: Activity in Case 1:19-cv-06145-VEC Creative Photographers, lnc. v. MP 36 West 10th Street                      LLC   et al Notice
to Attorney Regarding Deficient Pleading

And please copy Faith. Thanks.

Sent from my iPhone


On Nov 27,2019, at 1:03 PM,              R.    Terry Parker <rtp@rathlaw.com> wrote:

           Lindsay and Scott,

           Let me know if Plaintiff has Defendant's assent to refile the amended complaint

          Thanks,



                                                                                 1
         Case 1:19-cv-06145-VEC Document 39-4 Filed 12/11/19 Page 2 of 4
RTP


Sent from my iPhone

Begin forwarded message

       From: NYSD ECF Pool@nvsd.uscourts.gov
       Date: November 27,2019 at t2:26:34 PM EST
       To: CourtMail@nvsd.uscourts.gov
       Subject: Activity in Case 1:19-cv-05145-VEC Creative Photographers, lnc. v. MP 35
       West 10th Street LLC et al Notice to Attorney Regarding Deficient Pleading

       This is an automatic e-mail message generated by the CM/ECF system. Please
       DO NOT RESPOND to this e-mail because the mail box is unattended.
       **:f NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
       policy permits attorneys of record and parties in a case (including pro se
       litigants) to receive one free electronic copy of all documents filed
       electronically, if receipt is required by law or directed by the filer. PACER access
       fees apply to all other users. To avoid later charges, download a copy of each
       document during this first viewing. However, if the referenced document is a
       transcript, the free copy and 30 page limit do not apply.

                                        U.S. District Court

                                  Southern District of New York

       Notice of Electronic Filing

       The following transaction was entered on LL/27 /2019   at L2:26 PM EST and filed on
       1t/27/2Or9
       Case      Name:     Creative Photographers, lnc. v. MP 36 West 10th Street   LLC   et al
       Case Number:        1:         L45-VEC
        Filer:
        Document Number: No document attached


       Docket Text:
       ***NOTICE TO ATTORNEY REGARDING DEFICIENT PLEADING.
       Notice to Attorney Robert Terry Parker to RE-FILE re: Document No.
       [38] Amended Complaint,. The filing is deficient for the following
       reason(s): the wrong party/parties whom the pleading is against were
       selected; MP 36 West 10th Street LLC is a terminated party; the
       pleading was filed after the due date of 1112512019 set by the Court
       therefore consent from the opposing party/parties or Court's leave
       will be required in order to re-file the Amended Gomplaint. Re-file the
        pleading using the event type Amended Gomplaint found under the
        event list Gomplaints and Other lnitiating Documents - attach the
        correct signed PDF - select the individually named filer/filers - select
        the individually named party/parties the pleading is against. File the
        Exhibit to Pleading event found under the event list Other

                                                  2
                Case 1:19-cv-06145-VEC Document 39-4 Filed 12/11/19 Page 3 of 4
               Documents and attach either opposing party's written consent or
               Court's leave. (pne)


               1:19-cv-06145-VEC Notice has been electronically mailed to:

               Nancy Evelyn   Wolff    nwolff@cdas.com, managinsclerk@cdas.com

               Robert Terry   Parker   rtp@rathlaw.com, mmr@rathlaw.com, mro@rathlaw.com

               Scott Jonathan   Sholder ssholder@cdas.com,    managingclerk@cdas.com

               Lindsay Rebecca   Edelstein   LEdelstein@cdas.com, manaeingclerk@cdas.com

               1:19-cv-05145-VEC Notice has been delivered by other means to:




               This email has been scanned for spam and viruses by Proofpoint Essentials. Click
               here to report this email as spam.




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email   as
spam.




                                                          3
Case 1:19-cv-06145-VEC Document 39-4 Filed 12/11/19 Page 4 of 4
